IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Winchilla,                    :
                    Petitioner       :
                                     :
            v.                       :
                                     :
Workers’ Compensation Appeal         :
Board (Nexstar Broadcasting),        :
                  Respondent         : No. 213 C.D. 2014




                                   ORDER



            AND NOW, this 1st      day of    December, 2015, the opinion filed
September 18, 2015, in the above-captioned matter shall be designated Opinion
rather than Memorandum Opinion, and it shall be reported.




                                       DAN PELLEGRINI, President Judge